Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 27-33, and 35-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070027283(“US’283”), further in view of US20050208852(“US’852”).
Regarding claims 27-28, 30-31, and 42-43, US’283 discloses a method of using binders to bind glass fibers together such that they become organized into a fiberglass mat. The mat (web) of fiberglass may be processed to form one of several types of fiberglass materials, such as fiberglass insulation. The fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. The uncured binder may function to hold the glass fibers together. The cured binder may function to hold the glass fibers together([0019]). The uncured, formaldehyde-free, thermally-curable, alkaline, aqueous binder composition can be used to fabricate a number of different materials. In particular, these binders can be used to produce or promote cohesion in non or loosely assembled matter by placing the binder in contact with the matter to be bound. Any number of well known techniques can be employed to place the aqueous binder in contact with the material to be bound. For example, the aqueous binder can be sprayed on (for example during the binding glass fibers) or applied via a roll-coat apparatus ([0064]). The binders include a product of a Maillard reaction((0010]).The Maillard reactants to produce a melanoidin may include an amine reactant reacted with a reducing-sugar carbohydrate reactant. For example, an ammonium salt of a monomeric polycarboxylic acid may be reacted with (i) a monosaccharide in its aldose or ketose form or (ii) a polysaccharide or (iii) with combinations thereof. In another variation, an ammonium salt of a polymeric oF to about 600oF) and the binder cured. The cured binder is a formaldehyde-free, water-resistant thermoset binder that attaches the glass fibers of the mat together. The drying and thermal curing may occur either sequentially, contemporaneously, or concurrently([0066]). Any carbohydrate and/or compound possessing a primary or secondary amino group, that will act as a reactant in a Maillard reaction, can be utilized in the binders of the present invention([0055]). In one variation, the polycarboxylic acid is the saturated aliphatic tricarboxylic acid, citric acid. Various additives can be incorporated into the binder composition. These additives give the binders of the present invention additional desirable characteristics. For example, the binder may include a silicon-containing coupling agent. Many silicon-containing coupling agents are commercially available from the Dow-Corning Corporation, Petrarch Systems, and by the General Electric Company. Illustratively, the silicon-containing coupling agent includes compounds such as silylethers and alkylsilyl ethers, each of which may be optionally substituted, such as with halogen, alkoxy, amino, and the like. In one variation, the silicon-containing compound is an amino-substituted silane, such 
But  it  is  silent  about the  use  of  the  particulate  as  applicants  set  forth  in the  claims. 
US’852 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs. The mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide (reckoned 100% pure) per 100 parts by weight of a polymeric binder (reckoned 100% pure). As aluminum hydroxide there can be used for example hydrargillite, bayerite, nordstrandite and oxide hydroxides such as boehmite and diaspore and also mixtures thereof. It is also advantageous to use aluminum hydroxide precipitated from water-soluble aluminum salts. The average particle diameter of the aluminum hydroxides is for example in the range from 0.5 to 50 micron. It will be appreciated that it is possible to use a mixture of various aluminum hydroxides ([0037]).The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the  particulates to  the  insulation  material  of  US’283,  motivated  by the  fact  that US’852 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs([0037]).
US’283 discloses that the fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. The uncured binder may function to hold the glass fibers together. The cured binder may function to hold the glass fibers together ([0019]). Thus  the  binder  amount  is  in the  range  of 1-20%. US’852 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs. The mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide (reckoned 100% pure) per 100 parts by weight of a polymeric binder (reckoned 100% pure)([0037]). Thus, it appears  that the  amount of aluminum hydroxide  in the  fiberglass  material  can be  from o 0.1- 20%. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the 
Regarding claim 29, US’283 discloses that various additives can be incorporated into the binder composition. These additives give the binders of the present invention additional desirable characteristics. For example, the binder may include a silicon-containing coupling agent. Many silicon-containing coupling agents are commercially available from the Dow-Corning Corporation, Petrarch Systems, and by the General Electric Company. Illustratively, the silicon-containing coupling agent includes compounds such as silylethers and alkylsilyl ethers, each of which may be optionally substituted, such as with halogen, alkoxy, amino, and the like. In one variation, the silicon-containing compound is an amino-substituted silane, such as, gamma-aminopropyltriethoxy silane (General Electric Silicones, SILQUEST A-1101; Wilton, Conn.; USA). In another variation, the silicon-containing compound is an amino-substituted silane, for example, aminoethylaminopropyltrimethoxy silane (Dow Z-6020; Dow Chemical, Midland, Mich.; USA). In another variation, the silicon-containing compound is gamma-glycidoxypropyltrimethoxysilane (General Electric Silicones, SILQUEST A-187). In yet another variation, the silicon-containing compound is an n-propylamine silane (Creanova (formerly Huls America) HYDROSIL 2627; Creanova; Somerset, N.J.; U.S.A.)([0069]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding  claim  35, US’283 discloses that  the  fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. Thus  the  binder content  is  in the range  of  about 1-20wt%.  US’285 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs. The mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide (reckoned 100% pure) per 100 parts by weight of a polymeric binder (reckoned 100% pure). Thus  the  combination  of  the  prior  art  discloses  the  claimed  binder  range.
Regarding claims 36 - 37, US’283 discloses a  method  of using binders to bind glass fibers together such that they become organized into a fiberglass mat. The mat of fiberglass may be processed to form one of several types of fiberglass materials, such as fiberglass insulation. The fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. US’980  discloses that the amount of IR absorbing and scattering material in the thermal insulation product can range from 1 to 
Regarding claims 38-41, US’283 discloses that any carbohydrate and/or compound possessing a primary or secondary amino group, that will act as a reactant in a Maillard reaction, can be utilized in the binders of the present invention([0055]). The Maillard reactants to produce a melanoidin may include an amine reactant reacted with a reducing-sugar carbohydrate reactant.  Fructose can be used ([0057]). In one variation, the polycarboxylic acid is the saturated aliphatic tricarboxylic acid, citric acid. 
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
The  applicant argues that US ‘852, while disclosing a mixture of a polymeric binder and aluminum hydroxide where the “mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide . . . per 100 parts by weight of a polymeric binder . . . (emphasis added, Applicants’), fails to disclose or suggest a temperature control additive as a particulate being present in an uncured insulation product in about 0.5% to about 20% by weight as presently claimed and US ‘852 is not cured by US ‘283 since it  is silent about the use of the particulate as applicants set forth in the claims
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731